DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes a phrase that can be implied, i.e. “disclosed here” and it is more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 5 and 8 are objected to because of the following informalities:  Claim 5 is missing the period after the formula shown. Claim 8 recites “of least” but should instead recite ‘of at least’. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the following monomers” but shows 
    PNG
    media_image1.png
    155
    94
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    159
    70
    media_image2.png
    Greyscale
 which are repeating units. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “of claim 2, wherein the one or more heteroatom-containing groups”. However, claim 2 requires a plurality of heteroatom-containing groups. Therefore, claim 3 fails to include all the limitations of claim 2. Claim 8 recites “of claim 1, wherein the first polymer is a copolymer derived from a polymerization of least two of the following monomers 
    PNG
    media_image3.png
    156
    199
    media_image3.png
    Greyscale
”. However, claim 1 recites “the first polymer comprising polymerized units formed from a monomer comprising an ethylenically unsaturated double bond and an acid-labile group”. The two monomers shown above do not have an acid labile group. Therefore, claim 8 fails to include all the limitations of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani et al. (JP2008241870). Translation attached.
Mizutani et al. teaches a resist composition in Example 27 comprising acid generator z2, resins (R-30) and (R-1), nitrogen compound C1-39, and solvent W-1 [0141] wherein nitrogen compound C1-39 is the following:

    PNG
    media_image4.png
    77
    286
    media_image4.png
    Greyscale
 [0020] which is equivalent to a quencher of formula (1) of instant claims 1 and 4 when R1 is independently a C3 linear alkyl comprising an -O- group other than at an alpha-position with respect to the amide C(O), R2 is independently a hydrogen atom, and L is a C6 linear alkyl comprising one heteroatom-containing group selected from -N(R3)- wherein R3 is a substituted C4 linear alkyl; and resin (R-30) and (R-1) are the following:

    PNG
    media_image5.png
    107
    293
    media_image5.png
    Greyscale
[0090] 
    PNG
    media_image6.png
    134
    143
    media_image6.png
    Greyscale
[0087] wherein resin (R-30) is equivalent to a methacrylate first polymer of instant claims 1, 6, and 8 in which the left repeating unit comprises an acid-labile group and the repeating unit second from the right is equivalent to the middle monomer of instant claim 8 and resin (R-1) is also equivalent to a first polymer in which the right repeating unit is a polymerized unit derived from an ethylenically unsaturated double bond comprising an acid-labile group of instant claim 1. Mizutani et al. also teaches the resist composition was prepared, coated, exposed, and patterned [0139] (claim 9).
Claim 1 recites “formed by” and “formed from” and Claim 8 recites “derived from” which are considered product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (JP2008241870) as applied to claims 1 and 9 above, and further in view of Ryu et al. (U.S. 2018/0059545).
With regard to claim 7, Mizutani et al. teaches the above resist composition but does not teach a compound having a base-labile group.
However, Ryu et al. teaches a photoresist of the invention may comprise at least two distinct polymers: 1) a first polymer that comprises a structure of Formula (I), (IIA) or (IIB) and 2) a second polymer that is distinct from the first polymer [0044] wherein a specific example of a first polymer is the following polymer 1:

    PNG
    media_image7.png
    193
    188
    media_image7.png
    Greyscale
[0116] which is equivalent to a compound having a base-labile group of instant claim 7 based on pages 23-24 of the instant specification. Ryu et al. also teaches benefits of the inventive photoresist compositions can be achieved when using the compositions in dry lithography or immersion lithography processes. When used in immersion lithography, preferred photoresist compositions can further exhibit reduced migration (leaching) of photoresist materials into an immersion fluid also a result of the additive polymer's migration to the resist surface. Significantly, this can be achieved without use of a topcoat layer over the photoresist [0044]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mizutani et al. with the polymer of Ryu et al. in order to reduce leaching and omit a topcoat layer.
With regard to claim 10, Mizutani et al. teaches the above method but does not teach transferring a pattern of the resist relief image to the substrate.
However, Ryu et al. teaches other known pattern formation methods which can further include etching [0091]. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, the selection of an additional method step is well known in the resist art and would be obvious to one of ordinary skill to perform.
Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or provide motivation to make/use a photoresist composition comprising a quencher of formula (I) in which L comprises a plurality of heteroatom-containing groups, specifically -O-, more specifically the compounds shown in claim 5. The closest prior art Mizutani teaches a compound having only one heteroatom. Closest prior art Minamihashi et al. (JP2004043779) teaches the second compound shown in claim 5 in a heat resistant resin composition but not in a photoresist composition comprising a first polymer having an ethylenically unsaturated double bond and an acid-labile group or a photoacid generator. Closest prior art Prokopowicz et al. (U.S. 2013/0244178) teaches a photoresist composition comprising the polymer and photoacid generator as claimed together with a multi-amide component but both nitrogen atoms are on the outside of the carbonyl instead of on the inside as instant claims show.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722   
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722